ICJ_030_ATILO-UNESCO_UNESCO_NA_1955-12-05_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

JUDGMENTS OF THE ADMINISTRATIVE
TRIBUNAL OF THE INTERNATIONAL LABOUR
ORGANISATION UPON COMPLAINTS MADE
AGAINST THE UNITED NATIONS EDUCATIONAL,
SCIENTIFIC AND CULTURAL ORGANIZATION

(REQUEST FOR ADVISORY OPINION)

ORDER OF DECEMBER 5th, 1955

1955

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

JUGEMENTS DU TRIBUNAL ADMINISTRATIF DE
L'ORGANISATION INTERNATIONALE DU TRAVAIL
SUR REQUETES CONTRE L’ORGANISATION DES
NATIONS UNIES POUR L’EDUCATION, LA SCIENCE

ET LA CULTURE
(REQUETE POUR AVIS CONSULTATIF)

ORDONNANCE DU 5 DECEMBRE 1955
This Order should be cited as follows :

“Judgments of the Administrative Tribunal of the I.L.O.,
Order of December 5th, 1955 : I.C. J. Reports 1955, p. 127.”

La présente ordonnance doit être citée comme suit :

« Jugements du Tribunal administratif de l'O. I.T.,
Ordonnance du 5 décembre 1955: C.I. J. Recueil 1955, p. 127.»

 

Sales number 1 39
No de vente:

 

 

 
127

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1955
5 décembre 1955

JUGEMENTS DU TRIBUNAL ADMINISTRATIF DE

L'ORGANISATION INTERNATIONALE DU TRAVAIL

SUR REQUETES CONTRE L'ORGANISATION DES

NATIONS UNIES POUR L'ÉDUCATION, LA SCIENCE
ET LA CULTURE

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE

Le Président de la Cour internationale de Justice,

vu l’article 66, paragraphe 2, du Statut ;

Considérant que le 14 décembre 1946 l’Assemblée générale des
Nations Unies a approuvé l'accord conclu par le Conseil économique
et social avec l'Organisation des Nations Unies pour l'Éducation, la
Science et la Culture, dont l’article XI prévoit que cette Organisa-
tion est autorisée à demander des avis consultatifs à la Cour inter-
nationale de Justice sur des questions juridiques qui se poseraient
dans le cadre de son activité, ces demandes pouvant être adressées
à la Cour par la Conférence générale ou par le Conseil exécutif
autorisé par la Conférence ;

Considérant que la Constitution de l'Organisation des Nations
Unies pour l'Éducation, la Science et la Culture prévoit dans son
article V, paragraphe 11, que, dans l'intervalle des sessions de la
Conférence générale, le Conseil exécutif peut demander des avis
consultatifs à la Cour ;

Considérant que l'Organisation des Nations Unies pour l’Éduca-
tion, la Science et la Culture a reconnu la compétence du Tribunal
administratif de l'Organisation internationale du Travail, de même

4

1955
Le 5 décembre
Rôle général
n° 30
TRIBUNAL ADM. DE L'O.I.T. (ORD. DU 5 XII 55) 128

que ses règles de procédure, conformément à l’article II, para-
graphe 5, du Statut de ce Tribunal, et considérant que le 30 mai
1953 le Conseil d'administration de l’Organisation internationale du
Travail a approuvé l'application de ce Statut à l'Organisation des
Nations Unies pour l'Éducation, la Science et la Culture ;

Considérant que le 25 novembre 1955, le Conseil exécutif de
l'Organisation des Nations Unies pour l'Éducation, la Science et la
Culture a adopté une résolution demandant à la Cour internationale
de Justice de donner un avis consultatif sur les questions suivantes :

«I, — Le Tribunal administratif était-il compétent, aux termes
de l’article IT de son Statut, pour connaître des requêtes
introduites contre l'Organisation des Nations Unies pour
l'Éducation, la Science et la Culture, en date du 5 février
1955, par MM. Duberg et Leff et la Dame Wilcox, et, en
date du 28 juin 1955, par la Dame Bernstein ?

Ii. — Dans le cas d’une réponse affirmative à la question I:

a) Le Tribunal administratif était-il compétent pour véri-
fier si le pouvoir conféré au Directeur général de ne pas
renouveler des engagements de durée définie a été exercé
pour le bien du service et l'intérêt de l'Organisation ?

b) Le Tribunal administratif était-il compétent pour se
prononcer sur l'attitude qu’aux termes de l’Acte consti-
tutif de l'Organisation des Nations Unies pour l’Éduca-
tion, la Science et’ la Culture, le Directeur général doit
observer dans ses relations avec un Etat Membre,
notamment en ce qui concerne la mise en ceuvre de la
politique gouvernementale de cet Etat Membre ?

III. — En tout état de cause, quelle est la validité des décisions
rendues par le Tribunal administratif dans ses jugements
n® 17, 18, 19 et 21? »

Considérant que des copies certifiées conformes de cette résolu-
tion du Conseil exécutif de Organisation des Nations Unies pour
l'Éducation, la Science et la Culture ont été adressées à la Cour par
lettre du Directeur général de l'Organisation des Nations Unies
pour l'Éducation, la Science et la Culture, en date du 30 novembre
1955 et déposée au Greffe le 2 décembre 1955 ;

Fixe au 30 avril 1956 la date d’expiration du délai dans lequel
des exposés écrits peuvent être présentés par tout État admis à
ester devant la Cour ou par toute organisation internationale jugés
par le Président susceptibles de fournir des renseignements sur les
questions soumises à la Cour ;

Réserve la suite de la procédure.
TRIBUNAL ADM. DE L'O.I.T. (ORDONN. DU 5 XII 55) 129

Fait en anglais et en français, le texte anglais faisant foi, au Palais
de la Paix, à La Haye, le cinq décembre mil neuf cent cinquante-
cinq.

- Le Président,
(Signé) GREEN H. HACKWORTEH.

Le Greffier,
(Signé) J. LOpEz OLIVAN.
